UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6047




In Re: RODERICK W. MILLER,

                                                         Petitioner.




        On Petition for Writ of Mandamus.   (CA-98-1603-L)


Submitted:   February 22, 2001              Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roderick W. Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roderick W. Miller petitions for a writ of mandamus seeking an

order directing the district court to grant relief in a habeas

corpus proceeding.    Alternatively, Miller requests this court to

issue an original writ of habeas corpus.      Mandamus is a drastic

remedy to be used only in extraordinary circumstances.       Kerr v.

United States Dist. Ct., 426 U.S. 394, 402 (1976). Mandamus relief

is only available when there are no other means by which the relief

sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal.        In Re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).   The party

seeking mandamus relief carries the heavy burden of showing that he

has “no other adequate means to attain the relief he desires” and

that his right to such relief is “clear and indisputable.”    Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Here, Miller has not made the requisite showing. The district

court’s docket sheet reveals that the district court has denied

Miller’s habeas petition and recently denied Miller’s motion for

reconsideration of that order.    Because Miller can appeal the dis-

trict court’s final order, mandamus relief is unavailable to him.

We also deny Miller’s request that we grant a petition for a writ

of habeas corpus.    28 U.S.C.A. § 2241(b) (West 1994 & Supp. 2001);

Fed. R. App. P. 22(a).




                                  2
     Accordingly, we deny leave to proceed in forma pauperis and

deny mandamus relief.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 3